UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ASHANTE COSTON,

                             Plaintiff,                             20-CV-350 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                      OR IFP APPLICATION AND PRISONER
NYC DOCCS,                                                     AUTHORIZATION

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se and currently incarcerated at Downstate Correctional Facility,

submitted a letter to the Court regarding an event that occurred on December 27, 2019. The

Clerk’s Office treated the letter as a complaint and opened it as a new civil action.

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court

to withdraw these payments from his account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the

prisoner’s account in installments and to send to the Court certified copies of the prisoner’s

account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).


       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
       Plaintiff submitted a letter that the Clerk of Court treated as a complaint and opened as a

new civil action. But Plaintiff did not submit the filing fees or a completed IFP application and

prisoner authorization. If Plaintiff wishes to proceed with this matter, within thirty days of the

date of this order, Plaintiff must either pay the $400.00 in fees or submit the attached IFP

application and prisoner authorization. If Plaintiff submits the IFP application and prisoner

authorization, they should be labeled with docket number 20-CV-350 (CM). 2

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the case shall be processed in accordance with the procedures of the

Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the action will

be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates good faith

when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 16, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions IFP as a prisoner, unless he is under imminent danger
of serious physical injury, and must pay the filing fee at the time of filing any new action.

                                                  2
